On the submission of the controversy under sections 546 to 548 of the Civil Practice Act, judgment is unanimously directed for plaintiff for the sum of $212.65, with interest from February 28, 1933, and with costs, on authority of Jones v. Board of Education (242 App. Div. 17), decided herewith. The only differences between the facts in the Jones Case (supra) and in this case are that here plaintiff resided in the borough of Manhattan, city of New York; that she had no bank account; that her husband had an account in the Com Exchange Bank Trust Company, New York city (borough of Manhattan); that plaintiff indorsed the check to her husband on the evening of February 28, 1933, and her husband deposited it with the Corn Exchange Bank Trust Company on the morning of March 1, 1933. The latter bank proceeded to put through the said check for collection in the ordinary course of business by sending it by messenger, together with other out of town checks, to the Federal Reserve Bank of New York; and on March 2, 1933, the Federal Reserve Bank of New York indorsed the check and forwarded it by mail on March 2, 1933, to the Pelham National Bank, where it was received on March 3, 1933. These differences in facts are not of substance and, therefore, the rules stated in the Jones case are applicable. Present — Lazansky, P. J., Rapper, Hagarty, Carswell and Scudder, JJ.